Exhibit 10 O

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

BETWEEN

 

 

 

PLAINVIEWAPARTMENTS, L.P.,

 

a South Carolina limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

NTS-PLAINVIEW ASSOCIATES,

 

a Kentucky limited partnership

 

 

 

AS PURCHASER

 

 

PLAINVIEWAPARTMENTS

 

 


Table of Contents

 

Article I

DEFINED TERMS

   1

Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

   1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

   3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

5

Article IV

TITLE

   6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Existing Loans

7

 

4.6

Subsequently Disclosed Exceptions

9

 

4.7

Purchaser Financing

10

Article V

CLOSING

 10

 

5.1

Closing Date

10

 

5.2

Seller Closing Deliveries

10

 

5.3

Purchaser Closing Deliveries

11

 

5.4

Closing Prorations and Adjustments

12

 

5.5

Post Closing Adjustments

15

Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

  15

 

6.1

Seller's Representations

15

 

6.2

AS-IS

17

 

6.3

Survival of Seller's Representations

18

 

6.4

Definition of Seller's Knowledge

18

 

6.5

Representations and Warranties of Purchaser

18

Article VII

OPERATION OF THE PROPERTY

 19

 

7.1

Leases and Property Contracts

19

 

7.2

General Operation of Property

20

 

7.3

Liens

20

 

7.4

Seller's (or Seller's Manager's) Employees

20

Article VIII

CONDITIONS PRECEDENT TO CLOSING

 20

 

8.1

Purchaser's Conditions to Closing

20

 

8.2

Seller's Conditions to Closing

21

Article IX

BROKERAGE

 22

 

9.1

Indemnity

22

Article X

DEFAULTS AND REMEDIES

 22

 

10.1

Purchaser Default

22

 

10.2

Seller Default

23

Article XI

RISK OF LOSS OR CASUALTY

 24

 

11.1

Major Damage

24

 

11.2

Minor Damage

24

 

11.3

Closing

24

 

11.4

Repairs

25

Article XII

EMINENT DOMAIN

 25

 

12.1

Eminent Domain

25

Article XIII

MISCELLANEOUS

 25

 

13.1

Binding Effect of Contract

26

 

13.2

Exhibits and Schedules

26

 

13.3

Assignability

26

 

13.4

Captions

26

 

13.5

Number and Gender of Words

26

 

13.6

Notices

26

 

13.7

Governing Law and Venue

28

 

13.8

Entire Agreement

28

 

13.9

Amendments

28

 

13.10

Severability

29

 

13.11

Multiple Counterparts/Facsimile Signatures

29

 

13.12

Construction

29

 

13.13

Confidentiality

29

 

13.14

Time of the Essence

29

 

13.15

Waiver

29

 

13.16

Attorneys' Fees

30

 

13.17

Time Zone/Time Periods

30

 

13.18

1031 Exchange

30

 

13.19

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

30

 

13.20

Exclusive Negotiations

30

 

13.21

ADA Disclosure

30

 

13.22

No Recording

30

 

13.23

Relationship of Parties

31

 

13.24

[Intentionally Deleted]

31

 

13.25

AIMCO Marks

31

 

13.26

Non-Solicitation of Employees

31

 

13.27

Survival

31

 

13.28

Multiple Purchasers

31

Article XIV

LEAD–BASED PAINT DISCLOSURE

 31

 

14.1

Disclosure

31

 

14.2

Consent Agreement

32

 


 

PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 6th
day of April, 2009 (the "Effective Date"), by and between PLAINVIEW APARTMENTS,
L.P., a South Carolina limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and
NTS-PLAINVIEW ASSOCIATES, a Kentucky limited partnership, having a principal
address at 1000 Stone Spring Way, Louisville, Kentucky 40223 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in Jefferson County, Kentucky, as
more particularly described in Exhibit A attached hereto and made a part hereof,
and the improvements thereon, commonly known as Plainview Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $21,035,000.00,
payable by Purchaser, as follows:

2.2.1        No later than two (2) Business Days after Effective Date, Purchaser
shall deliver to Fidelity National Title, 8450 East Crescent Parkway, Suite 410
Greenwood Village, Colorado 80111, Attention: Valena Bloomquist, Telephone:
(720) 200-1200, Facsimile: (303) 292-3752 ("Escrow Agent") an initial deposit
(the "Initial Deposit") of $225,000.00 by wire transfer of immediately available
funds ("Good Funds"). 

2.2.2        No later than one (1) Business Day after the day on which the
Feasibility Period expires, Purchaser shall deliver to Escrow Agent an
additional deposit (the "Additional Deposit") of $200,000.00 by wire transfer of
Good Funds. 

2.2.3        At the Closing, subject to the occurrence of the Junior Loan
Assumption and Release, Purchaser shall receive a credit against the Purchase
Price in the total amount of the outstanding principal balance of the Junior
Note, together with all accrued but unpaid interest (if any) thereon, as of the
Closing Date, which total amount is as of the Effective Date $15,336,151.57 (the
"Junior Loan Balance").

2.2.4        The balance of the Purchase Price for the Property, after
application of the credit for the Junior Loan Balance and subject to the
prorations provided for in this Contract, shall be paid to and received by
Escrow Agent by wire transfer of Good Funds no later than 3:00 p.m. Eastern Time
on the Closing Date.

2.3              Escrow Provisions Regarding Deposit. 

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in such short-term, high-grade securities,
interest-bearing bank accounts, money market funds or accounts, bank
certificates of deposit or bank repurchase contracts as Escrow Agent, in its
discretion, deems suitable, and all interest and income thereon shall become
part of the Deposit and shall be remitted to the party entitled to the Deposit
pursuant to this Contract.  The Deposit shall be refundable to Purchaser during
the Feasibility Period as provided in Section 3.2.  After the expiration of the
Feasibility Period the Deposit shall be non-refundable to Purchaser except as
otherwise provided in this Contract. 

2.3.2        Escrow Agent shall hold the Deposit until the earlier occurrence of
(i) the Closing Date, at which time the Deposit shall be applied against the
Purchase Price, (ii) the time that the Deposit is released to Seller pursuant to
Section 10.1 or Purchaser pursuant to Section 10.2 or (iii) the date on which
Escrow Agent shall be authorized to disburse the Deposit as set forth in Section
2.3.3.  If this Contract is terminated by Purchaser in accordance with Section
3.2, Escrow Agent shall return the Initial Deposit to Purchaser within one (1)
Business Day of such termination provided that Purchaser has complied with the
requirements of Section 3.5.2 regarding return or destruction of the Materials. 
The tax identification numbers of the parties shall be furnished to Escrow Agent
upon request.

2.3.3        Except where this Contract is terminated by Purchaser in accordance
with Section 3.2, if prior to the Closing Date either party makes a written
demand upon Escrow Agent for payment of the Deposit, Escrow Agent shall give
written notice to the other party of such demand.  If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
5 Business Days after the giving of such notice, Escrow Agent is hereby
authorized to make such payment.  If Escrow Agent does receive such written
objection within such 5-Business Day period, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions from the parties to
this Contract or a final judgment or arbitrator's decision.  However, Escrow
Agent shall have the right at any time to deliver the Deposit and interest
thereon, if any, with a court of competent jurisdiction in the state in which
the Property is located.  Escrow Agent shall give written notice of such deposit
to Seller and Purchaser.  Upon such deposit, Escrow Agent shall be relieved and
discharged of all further obligations and responsibilities hereunder.  Any
return of the Deposit to Purchaser provided for in this Contract shall be
subject to Purchaser's obligations set forth in Section 3.5.2. 

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence.  Seller and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney's fees, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including the date which is thirty (30)     days after the Effective Date (the
"Feasibility Period"), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, accountants, lenders and employees (collectively,
"Consultants") shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser's intended use thereof (collectively, the
"Inspections"). 

3.2              Expiration of Feasibility Period.  If Purchaser shall be
unsatisfied with the Property or determine that it is not feasible for it to
Purchase the Property for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. Eastern Time on the date of the expiration
of the Feasibility Period.  If Purchaser provides such notice, this Contract
shall terminate and be of no further force and effect, except for the Survival
Provisions and as expressly provided in this Contract, and Escrow Agent shall
return the Initial Deposit to Purchaser.  If Purchaser fails to provide Seller
with written notice of termination prior to the expiration of the Feasibility
Period, Purchaser's right to terminate under this Section 3.2 shall be
permanently waived, this Contract shall remain in full force and effect and the
Deposit shall be non-refundable except as provided in this Contract.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment.

3.4              Purchaser Indemnification. 

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel reasonably approved
by Seller) Seller, together with Seller's affiliates, parent and subsidiary
entities, successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, Community Manager and AIMCO (collectively,
including Seller, "Seller's Indemnified Parties"), from and against any and all
damages, mechanics' liens, materialmen's liens, liabilities, penalties,
interest, losses, demands, actions, causes of action, claims, costs and expenses
(including reasonable attorneys' fees, including the cost of appeals)
(collectively, "Losses") arising from or related to Purchaser's or its
Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser's Consultants with respect to the Property during the
Feasibility Period or otherwise.  Purchaser shall, however, not be liable for
any damages incurred by Seller resulting from the mere discovery by Purchaser of
a pre-existing condition at or with regard to the Property; provided, however,
that if Purchaser proceeds with the acquisition of the Property after the
expiration of the Feasibility Period, Purchaser shall accept the Property with
such pre-existing condition and Seller's and Purchaser's rights and obligations
with respect thereto shall be governed by the terms of this Contract, including,
without limitation, Section 6.2. 

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent may be withheld in
Seller's sole discretion.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall use reasonable efforts
to minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section.  No consent by Seller to any
such activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller.  Purchaser hereby agrees to restore, at Purchaser's
sole cost and expense, the Property to the same condition existing immediately
prior to Purchaser's exercise of its rights pursuant to this Article III. 
Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$2,000,000.00 for injury or death to more than one person and $1,000,000.00 with
respect to property damage, and (b) worker's compensation insurance for all of
their respective employees as required by the law of the state in which the
Property is located.  Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to Purchaser's or Purchaser's Consultants' entry onto the
Property.

3.5              Property Materials. 

3.5.1        Within three (3) days after the Effective Date, and to the extent
the same exist and are in Seller's possession or reasonable control (subject to
Section 3.5.2), Seller agrees to make the documents set forth on Schedule 3.5
(together with any other documents or information provided by Seller or its
agents to Purchaser with respect to the Property, the "Materials") available at
the Property for review and copying by Purchaser at Purchaser's sole cost and
expense.  In the alternative, at Seller's option and within the foregoing time
period, Seller shall deliver to Purchaser any Materials not made available at
the Property, or make the same available to Purchaser on a secure web site.

3.5.2        In providing the Materials to Purchaser, other than Seller's
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed.  Except as expressly provided in
Seller's Representations, all Materials are provided for informational purposes
only and, together with all Third-Party Reports, shall be returned by Purchaser
to Seller (or the destruction thereof shall be certified in writing by Purchaser
to Seller) as a condition to return of the Deposit to Purchaser if this Contract
is terminated for any reason.  Except as may be expressly provided in this
Contract, the Materials delivered or made available by Seller pursuant to this
Contract may not be complete or constitute all of such documents which are in
Seller's possession or control, but are those that are readily and reasonably
available to Seller.  Except with regard to Seller's Representations, Purchaser
shall not in any way be entitled to rely upon the completeness or accuracy of
the Materials and will instead in all instances rely exclusively on its own
Inspections and Consultants with respect to all matters which it deems relevant
to its decision to acquire, own and operate the Property.

3.5.3        Seller shall deliver to Purchaser, together with Seller's executed
signature pages to this Contract, the most recent rent roll for the Property
listing the move-in date, monthly base rent payable, lease expiration date and
unapplied security deposit for each Lease (the "Rent Roll").  Seller makes no
representations or warranties regarding the Rent Roll other than the express
representation set forth in Section 6.1.6.  

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
there shall be no Terminated Contracts and Purchaser shall assume all Property
Contracts at the Closing.  If Purchaser delivers the Property Contracts Notice
to Seller on or before the expiration of the Feasibility Period, then Seller
shall prepare a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the "Vendor Terminations").  Seller shall
sign and deliver the Vendor Terminations to all applicable vendors on the
Closing Date.  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Seller shall
attempt to obtain from each applicable vendor a consent (each a "Required
Assignment Consent") to such assignment.  Seller shall indemnify, hold harmless
and, if requested by Purchaser (in Purchaser's sole discretion), defend (with
counsel reasonably approved by Purchaser) Purchaser and Purchaser's affiliates,
parents, subsidiaries, successors, assigns, partners, managers, members,
employees, officers, directors, trustees, shareholders, counsel, representatives
and agents (collectively, "Purchaser's Indemnified Parties") from and against
any and all Losses arising from or related to Seller's failure to obtain any
Required Assignment Consent.

Article IV
TITLE

4.1              Title Documents.  During the Feasibility Period, Purchaser
shall obtain from Commonwealth Land Title Insurance Company, 9510 Ornsby Station
Road, Louisville, Kentucky 40223, Attention: Andrew B. Cox ("Title Insurer") a
standard form commitment or preliminary title report ("Title Commitment") to
provide an American Land Title Association owner's title insurance policy for
the Property, using the ALTA 2006 form of policy, in an amount equal to the
Purchase Price (the "Title Policy"), together with copies of all instruments
identified as exceptions therein (together with the Title Commitment, referred
to herein as the "Title Documents").  Purchaser shall be solely responsible for
payment of all costs relating to procurement of the Title Commitment, the Title
Policy, and any requested endorsements.  Purchaser shall coordinate with Escrow
Agent to cause the Title Policy to be issued by Title Insurer.

4.2              Survey.  Purchaser may, at its sole cost and expense, obtain a
new survey of the Property prior to the expiration of the Feasibility Period in
a form satisfactory to Purchaser (such new or updated survey is referred to
herein as the "Survey"). 

4.3              Objection and Response Process.  On or before the date which is
twenty five (25) days after the Effective Date (the "Objection Deadline"),
Purchaser shall give written notice (the "Objection Notice") to the attorneys
for Seller of any matter set forth in the Title Documents and the Survey to
which Purchaser objects (the "Objections").  If Purchaser fails to tender an
Objection Notice on or before the Objection Deadline, Purchaser shall be deemed
to have approved and irrevocably waived any objections to any matters included
in the Title Documents and the Survey.  On or before the date which is twenty
eight (28) days after the Effective Date (the "Response Deadline"), Seller may,
in Seller's sole discretion, give Purchaser notice (the "Response Notice") of
those Objections which Seller is willing to cure, if any.  If Seller fails to
deliver a Response Notice by the Response Deadline, Seller shall be deemed to
have elected not to cure or otherwise resolve any matter set forth in the
Objection Notice.  If Purchaser is dissatisfied with the Response Notice or the
lack of Response Notice, Purchaser may, as its exclusive remedy, exercise its
right to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 3.2.  If Purchaser fails to
timely exercise such right, Purchaser shall be deemed to accept the Title
Documents and Survey with resolution, if any, of the Objections set forth in the
Response Notice (or if no Response Notice is tendered, without any resolution of
the Objections) and without any reduction or abatement of the Purchase Price. 

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) the standard exception regarding the
rights of tenants as tenants only under unrecorded leases, which shall be
limited to those parties in possession pursuant to the Leases, and (c) the
standard exception pertaining to taxes, which shall be limited to taxes and
assessments payable for the year in which the Closing occurs and subsequent
taxes and assessments;

4.4.2        The Senior Encumbrances (as hereinafter defined);

4.4.3        The Junior Encumbrances (as hereinafter defined);

4.4.4        Applicable zoning and governmental regulations and ordinances; and

4.4.5        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Existing Loans. 

4.5.1        Description of Senior Loans.  Purchaser acknowledges that the
Property presently is encumbered by certain loans (collectively, the "Senior
Loans") made to Purchaser by Nationwide Life Insurance Company and West Coast
Life Insurance Company (collectively and together with their successors and
assigns, "Senior Lender"), that certain Mortgage, Security Agreement and Fixture
Financing Statement dated November 6, 1995 and recorded in the public records of
Jefferson County, Kentucky at Book 3965 Page 910 (the "Senior Mortgage") and
certain other security and related documents in connection with the Senior Loans
(collectively, the "Senior Encumbrances").  The Senior Loans are evidenced by
that certain Promissory Note A dated November 6, 1995 in the original principal
amount of $6,600,000.00 and that certain Promissory Note B dated November 6,
1995 in the original principal amount of $750,000.00 (collectively, the "Senior
Notes"; and together with the Senior Mortgage, the Senior Encumbrances and any
other documents executed by Seller or Purchaser in connection with the Senior
Loans, the "Senior Loan Documents"), executed by Purchaser and payable to the
order of Senior Lender.

4.5.2        Description of Junior Loan.  Purchaser acknowledges that the
Property is encumbered by that certain loan (the "Junior Loan") made to Seller
by Purchaser, that certain Amended, Restated and Substituted Second Mortgage
dated November 6, 1995 and recorded in the public records of Jefferson County,
Kentucky at Book 3965 Page 957 (the "Junior Mortgage") and certain other
security and related documents in connection with the Junior Loan (collectively,
the "Junior Encumbrances").  The Junior Loan is evidenced by that certain
Amended, Restated and Substituted Mortgage Note dated November 6, 1995 in the
stated principal amount of $14,500,000.00 (the "Junior Note," and together with
the Junior Mortgage, the Junior Encumbrances and any other documents executed by
Seller in connection with the Junior Loan, the "Junior Loan Documents"),
executed by Seller and payable to the order of the Purchaser.

4.5.3        Release of Senior Loans. 

4.5.3.1            Purchaser shall at all times be responsible for all payment
and other obligations in accordance the terms of the Senior Notes and such
payment and other obligations shall not be affected by the terms or performance
of this Contract.  On or before the Closing Date, Purchaser, at no cost or
expense to Seller, shall be solely responsible for paying off the outstanding
principal balance of the Senior Notes together with all interest accrued under
the Senior Notes, causing the Senior Encumbrances to be released of record and
causing Senior Lender to fully release Seller as well as any of Seller's
guarantors and other parties obligated on behalf of Seller under the Senior Loan
Documents, from all obligations accruing under the Senior Mortgage and the
Senior Loan Documents (and any related guarantees and letters of credit), if
any, on and after the Closing Date (collectively, the "Senior Loan Release"). 
Seller acknowledges that it shall remain liable to Senior Lender pursuant to the
Senior Mortgage for the period of time prior to the Closing Date. 

4.5.3.2            Purchaser shall pay all fees and expenses (including, without
limitation, all servicing fees and charges, transfer fees, assumption fees,
prepayment fees, title fees, endorsement fees, and any other fees to release
Seller of all liability under the Senior Loan Documents) imposed or charged by
Senior Lender or its counsel (such fees and expenses collectively being referred
to as the "Senior Loan Release Fees"), in connection with the Senior Loan
Release.  Any existing reserves, impounds and other accounts maintained on
behalf of Seller in connection with the Senior Loans shall be released in Good
Funds to Seller at Closing.

4.5.4        Assumption and Release of Junior Loan.

4.5.4.1            Seller shall give Purchaser a credit against the Purchase
Price (as provided in Section 2.2.3) in an amount equal to the Junior Loan
Balance.  Purchaser shall be responsible for all principal required to be paid
under the terms of the Junior Note after Closing, together with all interest
accruing under the Junior Note after Closing. 

4.5.4.2            At the Closing, (a) Purchaser shall assume Seller's
obligations under the Junior Note and all of the other Junior Loan Documents and
accept title to the Property subject to the Junior Mortgage and the Junior
Encumbrances, (b) Purchaser shall release Seller, as well as any of Seller's
guarantors and other parties obligated on behalf of Seller under the Junior Loan
Documents, from all obligations under the Junior Loan Documents (and any related
guarantees or letters of credit), including, without limitation, any obligation
to make payments of principal and interest under the Junior Note and (c)
notwithstanding anything to the contrary in the Junior Loan Documents, Seller
shall pay to Purchaser a loan assumption fee in the amount of $130,000.00 (the
"Junior Loan Assumption Fee") (collectively, the foregoing (a), (b) and (c)
referred to herein as the "Junior Loan Assumption and Release").  The Junior
Loan Assumption Fee shall be inclusive of any fees and expenses required to be
paid by Seller pursuant to the Junior Loan Documents in connection with the
Junior Loan Assumption and Release, and Seller shall not be required to pay any
other costs or expenses in connection with the Junior Loan Assumption and
Release, notwithstanding any provisions of the Junior Loan Documents to the
contrary.  Seller acknowledges that it shall remain liable to Purchaser pursuant
to the Junior Loan Documents for the period of time prior to the Closing Date.

4.5.4.3            Purchaser acknowledges that, because Purchaser is the lender
with regard to the Junior Loan, Purchaser has complete control over whether the
Junior Loan Assumption and Release is effected at Closing.  Accordingly,
Purchaser, at no cost or expense to Seller, shall diligently prosecute the
Junior Loan Assumption and Release, shall satisfy the requirements set forth in
Junior Loan Documents to allow for the Junior Loan Assumption and Release and
shall fulfill whatever internal procedures and requirements Purchaser may impose
on the Junior Loan Assumption and Release.  The Junior Loan and Assumption and
Release is not a condition to Purchaser's obligation to Close.  Seller, at no
cost or expense to Seller, shall cooperate with Purchaser to effect the Junior
Loan Assumption and Release in accordance with the terms of this Contract. 

4.5.4.4            Except for the Junior Loan Assumption Fee, Purchaser shall
pay all fees and expenses (including, without limitation, all servicing fees and
charges, transfer fees, assumption fees, prepayment fees, title fees,
endorsement fees, and other fees to release Seller of all liability under the
Junior Loan) imposed or charged by Purchaser or its counsel in connection with
the Junior Loan Assumption and Release.  Purchaser shall be responsible for all
amounts due and owing under the Junior Loan Documents as a result of the Junior
Loan Assumption and Release.  Any existing reserves, impounds and other accounts
maintained in connection with the Junior Loan shall be released in Good Funds to
Seller at Closing.

4.5.4.5            Purchaser shall be in default under this Contract if
Purchaser fails to effect the Junior Loan Assumption and Release at Closing, in
which event Seller may terminate this Contract and the Deposit shall be
immediately released by the Escrow Agent to Seller.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of five (5) days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception.  If
Seller fails to deliver a notice to Purchaser within two (2) days after the
expiration of the New Exception Review Period, Seller shall be deemed to have
elected not to cure the New Exception.  If Purchaser is dissatisfied with
Seller's response, or lack thereof, Purchaser may, as its exclusive remedy elect
either:  (i) to terminate this Contract, in which event the Deposit shall be
promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception.  If Purchaser fails to
notify Seller of its election to terminate this Contract in accordance with the
foregoing sentence within four (4) days after the expiration of the New
Exception Review Period, Purchaser shall be deemed to have elected to approve
and irrevocably waive any objections to the New Exception. 

4.7              Purchaser Financing .  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser's acquisition of such
funds shall not be a contingency to the Closing.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur at the time set forth in
Section 2.2.4 on the date which is thirty (30) days after the expiration of the
Feasibility Period (the "Closing Date") through an escrow with Escrow Agent,
whereby Seller, Purchaser and their attorneys need not be physically present at
the Closing and may deliver documents by overnight air courier or other means. 
The Closing Date may be extended without penalty at the option of Seller to a
date not later than forty five (45) days following the Closing Date specified in
the first sentence of this paragraph above in order to either accomplish the
Senior Loan Release and/or the Junior Loan Assumption and Release or to satisfy
the condition set forth in Section 8.2.4. 

5.2              Seller Closing Deliveries.  No later than one (1) Business Day
prior to the Closing Date, Seller shall deliver to Escrow Agent, each of the
following items:

5.2.1        Special Warranty Deed (the "Deed") in the form attached as
Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        A closing statement setting forth the prorations and adjustments to
the Purchase Price to be made pursuant to this Contract, executed by Seller.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment. 

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer and Purchaser shall reasonably require
evidencing Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll correct and complete in all material respects
and effective as of a date no more than three (3) Business Days prior to the
Closing Date; provided, however, that the content of such updated Rent Roll
shall in no event expand or modify the conditions to Purchaser's obligation to
close as specified under Section 8.1. 

5.2.10    A list of all current Property Contracts correct and complete in all
material respects (the "Property Contracts List") effective as of a date no more
than three (3) Business Days prior to the Closing Date; provided, however, that
the content of such Property Contracts List shall in no event expand or modify
the conditions to Purchaser's obligation to close as specified under Section
8.1.  Except as set forth in Section 6.1.5, Seller makes no representations or
warranties regarding the Property Contracts List.

5.2.11    Tenant Notice Letters countersigned by Seller. 

5.2.12    Any documents or instruments required by Senior Lender in connection
with the Senior Loan Release and reasonably acceptable to Seller.

5.2.13    All documents and instruments required by Purchaser in connection with
the Junior Loan Assumption and Release and reasonably acceptable to Seller.

5.2.14    Proof of termination as of the Closing Date of any property management
agreement entered into by Seller for the Property.

5.3              Purchaser Closing Deliveries.  No later than one (1) Business
Day prior to the Closing Date (except for the balance of the Purchase Price
which is to be delivered at the time specified in Section 2.2.4), Purchaser
shall deliver to the Escrow Agent (for disbursement to Seller upon the Closing)
the following items:

5.3.1        The full Purchase Price (with credit for the Deposit, the Junior
Loan Assumption Fee and the Junior Loan Balance), plus or minus the adjustments
or prorations required by this Contract.

5.3.2        A title affidavit or an indemnity form (pertaining to Purchaser's
activity on the Property prior to Closing), reasonably acceptable to Purchaser,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment.

5.3.3        [Intentionally Deleted].

5.3.4        A closing statement setting forth the prorations and adjustments to
the Purchase Price to be made pursuant to this Contract, executed by Purchaser.

5.3.5        A countersigned counterpart of the General Assignment.

5.3.6        A countersigned counterpart of the Leases Assignment.

5.3.7        Notification letters to all Tenants prepared and executed by
Purchaser in the form attached hereto as Exhibit G (collectively, "Tenant Notice
Letters”), which shall be delivered to all Tenants by Purchaser immediately
after Closing. 

5.3.8        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.3.9        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.10    Fully and properly executed releases or satisfactions of the Senior
Loan Documents and the Senior Encumbrances.

5.3.11    All documents and instruments required by Purchaser in connection with
the Junior Loan Assumption and Release.

5.4              Closing Prorations and Adjustments. 

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
"Proration Schedule") of the adjustments described in this Section 5.4 prior to
Closing. 

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of 12:01 a.m. Eastern Time on the Closing Date.

5.4.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures which are one hundred three percent (103%)
above the figures for the preceding year (assuming payment at the earliest time
to allow for the maximum possible discount).  The proration of real property
taxes or installments of assessments shall be final and not subject to
re-adjustment after Closing.  Purchaser shall pay all taxes and installments of
assessments which may become due and payable following the Closing Date.

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases. 

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  Notwithstanding the
foregoing, no prorations shall be made in relation to either (a) non-delinquent
rents which have not been collected as of the Closing Date, or (b) delinquent
rents existing, if any, as of the Closing Date (the foregoing (a) and (b)
referred to herein as the "Uncollected Rents").  In adjusting for Uncollected
Rents, no adjustments shall be made in Seller's favor for rents which have
accrued and are unpaid as of the Closing, but Purchaser shall pay Seller such
accrued Uncollected Rents as and when collected by Purchaser less Purchaser's
actual reasonable costs of collecting the same.  Purchaser agrees to bill
Tenants of the Property for all Uncollected Rents and to take reasonable actions
to collect Uncollected Rents.  Notwithstanding the foregoing, Purchaser's
obligation to collect Uncollected Rents shall be limited to Uncollected Rents of
not more than 90 days past due, and Purchaser's collection of rents shall be
applied, first, towards current rent due and owing under the Leases, and second,
to Uncollected Rents.  After the Closing, Seller shall continue to have the
right, but not the obligation, in its own name, to demand payment of and to
collect Uncollected Rents owed to Seller by any Tenant, which right shall
include, without limitation, the right to continue or commence legal actions or
proceedings against any Tenant and the delivery of the Leases Assignment shall
not constitute a waiver by Seller of such right; provided however, that (i) the
foregoing right of Seller shall be limited to actions seeking monetary damages,
(ii) in no event shall Seller seek to evict any Tenants in any action to collect
Uncollected Rents, (iii) Seller shall give Purchaser written notice if Seller
intends to commence legal action or proceedings against any Tenant and (iv)
Seller shall not be permitted to commence legal action or proceedings against
any Tenant after the date which is twelve (12) months after the Closing Date. 
Purchaser agrees to cooperate with Seller in connection with all efforts by
Seller to collect such Uncollected Rents and to take all steps, whether before
or after the Closing Date, as may be necessary to carry out the intention of the
foregoing, including, without limitation, the delivery to Seller, within seven
(7) days after a written request, of any relevant books and records (including,
without limitation, rent statements, receipted bills and copies of tenant checks
used in payment of such rent), the execution of any and all consents or other
documents, and the undertaking of any act reasonably necessary for the
collection of such Uncollected Rents by Seller; provided, however, that
Purchaser's obligation to cooperate with Seller pursuant to this sentence shall
not obligate Purchaser to terminate any Tenant lease with an existing Tenant or
evict any existing Tenant from the Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage,
pet or other refundable deposits required to be paid by any of the Tenants to
secure their respective obligations under the Leases, whether received or not
received, together, in all cases, with any interest payable to the Tenants
thereunder as may be required by their respective Tenant Lease or state law (the
"Tenant Security Deposit Balance").  Any cash (or cash equivalents) held by
Seller which constitutes the Tenant Security Deposit Balance shall be retained
by Seller in exchange for the foregoing credit against the Purchase Price and
shall not be transferred by Seller pursuant to this Contract (or any of the
documents delivered at Closing), but the obligation with respect to the Tenant
Security Deposit Balance nonetheless shall be assumed by Purchaser.  The Tenant
Security Deposit Balance shall not include any non-refundable deposits or fees,
whether received or not received, which are required to be paid by Tenants to
Seller, either pursuant to the Leases or otherwise.

5.4.7        [Intentionally Deleted].

5.4.8        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until and including 11:59 p.m. the day
prior to the Closing Date, after which time the risk of loss shall pass to
Purchaser and Purchaser shall be responsible for obtaining its own insurance
thereafter.

5.4.9        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date.  Purchaser may interview any of Seller's or Seller's property
manager's on-site employees at any time after the expiration of the Feasibility
Period; provided, however, that Purchaser shall be under no obligation to hire
any such employees.

5.4.10    Closing Costs.  Purchaser shall pay any mortgage assumption, sales,
use, gross receipts or similar taxes and the cost of recording any instruments
required to discharge any liens or encumbrances against the Property.  Purchaser
shall also pay the recording fees for the transfer documents, all premiums or
fees required to be paid by Purchaser with respect to the Title Policy pursuant
to Section 4.1, all Survey costs and one-half of the customary closing costs of
the Escrow Agent.  Seller shall pay any transfer taxes and one-half of the
customary closing costs of the Escrow Agent. 

5.4.11    [Intentionally Deleted]

5.4.12    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's and Seller's manager's books and records (other than
proprietary information) (collectively, "Seller's Property-Related Files and
Records") regarding the Property shall be made available to Purchaser at the
Property on the Closing Date.  Purchaser agrees, for a period of not less than
three (3) years after the Closing (the "Records Hold Period"), to (a) provide
and allow Seller reasonable access to Seller's Property-Related Files and
Records for purposes of inspection and copying thereof, and (b) reasonably
maintain and preserve Seller's Property-Related Files and Records. 

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 60 days after Closing, or (b) subject to such 60-day period, unless such
items exceed $5,000.00 in magnitude (either individually or in the aggregate). 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1:

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and, subject to Section 8.2.4, has or at the Closing shall have the entity power
and authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller's ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.4, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except as set forth on Exhibit J attached hereto, neither Seller,
the Regional Property Manager nor the Community Manager has received written
notice of any current or pending litigation (including any bankruptcy,
receivership, trusteeship or attachment proceeding) against Seller which, in the
reasonable judgment of Seller, if determined adversely to Seller, would
materially adversely affect the Property or Seller's obligation to close the
transaction contemplated by this Contract;

6.1.4        To Seller's knowledge, Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, code, rule, order, regulation or
requirement affecting the Property;

6.1.5        To Seller's knowledge, the Property Contracts List is correct and
complete in all material respects;

6.1.6        To Seller's knowledge, the Rent Roll (and as updated pursuant to
Section 5.2.9) is correct and complete in all material respects;

6.1.7        To Seller's knowledge, except for (A) the Property Contracts,
(B) Leases with tenants of the Property as set forth on the Rent Roll (as
updated pursuant to Section 5.2.9), and (C) matters, agreements and instruments
of record, there exist no contracts, subcontracts or agreements affecting the
Property that will be binding upon Purchaser after the Closing;

6.1.8        To Seller's knowledge, Seller is not aware of any uncured default
on its part, or any uncured failure or act which, with the giving of notice or
the passing of time, would become a default on its part, under the Leases or the
Property Contracts, and Seller has not received any written notice of default
from any parties to the Leases or Property Contracts which has not been cured by
Seller;

6.1.9        To Seller's knowledge, the only tenants under leases or other
occupancy agreements at the Property are the tenants disclosed on the Rent Roll;

6.1.10    To Seller’s knowledge, no public improvements, in the nature of sewer
lines, sidewalks, road extensions and the like, have been ordered to be made to
the Property, which have not, prior to the Effective Date, been completed,
assessed, or paid for;

6.1.11    To Seller's knowledge:  (A) no hazardous or toxic materials or other
substances regulated by applicable federal or state environmental laws are
stored by Seller on, in or under the Property in quantities which violate
applicable laws governing such materials or substances, and (B) the Property is
not used by Seller for the storage, treatment, generation or manufacture of any
hazardous or toxic materials or other substances in a manner which would
constitute a violation of applicable federal or state environmental laws; and

6.1.12    Neither Seller, the Regional Property Manager nor the Community
Manager has received written notice of, nor, to Seller's knowledge is there, any
pending, threatened or contemplated action by any governmental or
quasi-governmental authority or agency having the power of eminent domain which
might result in any portion of the Property, or any interest therein, being
taken by condemnation or in lieu thereof.

6.2              AS-IS.  Except for Seller's Representations, the Property is
expressly purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The
Purchase Price and the terms and conditions set forth herein are the result of
arm's-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that, except for
Seller's Representations, Purchaser shall not have the benefit of, and is not
relying upon, any information provided by Seller or statements, representations
or warranties, express or implied, made by or enforceable directly against
Seller, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller's
Representations).  Except as provided in this Contract, Purchaser agrees that
Seller shall not be responsible or liable to Purchaser for any defects, errors
or omissions, or on account of any conditions affecting the Property.  Except
for Seller's Representations, Purchaser, its successors and assigns, and anyone
claiming by, through or under Purchaser, hereby fully releases Seller's
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against Seller's Indemnified Parties with respect to any and all Losses
arising from or related to any defects, errors, omissions or other conditions
affecting the Property.  Purchaser represents and warrants that, as of the date
hereof and as of the Closing Date, it has and shall have reviewed and conducted
such independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
Purchaser and Seller agree that Seller has done so or shall do so only for the
convenience of both parties, Purchaser shall not rely thereon and the reliance
by Purchaser upon any such documents, summaries, opinions or work product shall
not create or give rise to any liability of or against Seller's Indemnified
Parties.  Except for Seller's Representations, Purchaser acknowledges and agrees
that no representation has been made and no responsibility is assumed by Seller
with respect to current and future applicable zoning or building code
requirements or the compliance of the Property with any other laws, rules,
ordinances or regulations, the financial earning capacity or expense history of
the Property, the continuation of contracts, continued occupancy levels of the
Property, or any part thereof, or the continued occupancy by tenants of any
Leases or, without limiting any of the foregoing, occupancy at Closing.  Prior
to Closing, Seller shall have the right, but not the obligation, to enforce its
rights against any and all Property occupants, guests or tenants subject to the
requirements of Section 7.2.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters. 

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of twelve
(12) months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser has made formal written demand (which may be an
e-mail) against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $500,000.00 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager
and Community Manager and shall not be construed to refer to the knowledge of
any other partner, officer, director, agent, employee or representative of
Seller, or any affiliate of Seller, or to impose upon such Regional Property
Manager or Community Manager any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Regional Property Manager or Community Manager any individual personal
liability.  As used herein, the term "Regional Property Manager" shall refer to
Kristine Rank, who is the regional property manager handling this Property.  The
term "Community Manager" shall refer to Lajos Szendi, who is the community
manager handling this Property.

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a limited partnership duly organized, validly existing
and in good standing under the laws of Kentucky.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has full power and authority to enter into this
Contract, to execute and deliver the documents and instruments required of
Purchaser herein, and to perform its obligations hereunder; and at Closing no
consent of any of Purchaser's partners, directors, officers or members are
required to so empower or authorize Purchaser.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Purchaser is a party or by which Purchaser is
otherwise bound, which conflict, breach or default would have a material adverse
affect on Purchaser's ability to consummate the transaction contemplated by this
Contract.  This Contract is a valid, binding and enforceable agreement against
Purchaser in accordance with its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller in
connection with this Contract and the acquisition of the Property.

6.5.5        [Intentionally Omitted]

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

6.5.10    With regard to the Junior Loan, there are no reserves, impounds or
other accounts required to be maintained in connection with the Junior Loan, and
no such reserves, impounds or accounts will be required by Purchaser upon or
after the Junior Loan Assumption and Release.

6.5.11    To Purchaser's knowledge, neither Seller nor any of its guarantors or
other parties obligated on behalf of Seller under the Junior Loan Documents are
in default under any of the Junior Loan Documents nor is there any condition
which, with the giving of notice or passage of time or both, would constitute a
default under the Junior Loan Documents by Seller or any of its guarantors or
other parties obligated on behalf of Seller under the Junior Loan Documents.

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of Seller's
business Seller may enter into new Property Contracts and new Leases, renew
existing Leases or modify, terminate or accept the surrender or forfeiture of
any of the Leases, modify any Property Contracts, or institute and prosecute any
available remedies for default under any Lease or Property Contract without
first obtaining the written consent of Purchaser; provided, however, Seller
agrees that, unless Seller obtains the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed, (a) any such
new Property Contracts or any new or renewed Leases shall not have a term in
excess of one (1) year and (b) any such new Property Contracts shall be
terminable upon thirty (30) days notice without penalty or additional charge. 
During the period of time from the Effective Date to the Closing Date, Seller
shall notify Purchaser if Seller terminates any Property Contracts or such
termination shall be reflected in the Property Contracts List delivered by
Seller pursuant to Section 5.2.10.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of Seller's business, and except as necessary in
Seller's sole discretion to address (a) any life or safety issue at the Property
or (b) any other matter which in Seller's reasonable discretion materially
adversely affects the use, operation or value of the Property, Seller will not
make any material alterations to the Property or remove any material Fixtures
and Tangible Personal Property without the prior written consent of Purchaser
which consent shall not be unreasonably withheld, denied or delayed.  Seller and
Purchaser agree that Seller shall have no liability for a breach of the
provisions of this Section 7.2 except to the extent that Purchaser has made
formal written demand (which may be an e-mail) against Seller no later than six
(6) months after the Closing Date.  Under no circumstances shall Seller be
liable to Purchaser for more than $30,000.00 (less any amounts paid by Seller to
Purchaser pursuant to Sections 8.2 and 10.2) in any individual instance or in
the aggregate for all breaches of Seller's obligations under this Section 7.2,
nor shall Purchaser be entitled to bring any claim for the same unless the claim
for damages (either in the aggregate or as to any individual claim) by Purchaser
exceeds $5,000.

7.3              Liens.  Other than utility easements and temporary construction
easements which were being negotiated prior to the Effective Date, Seller
covenants that it will not voluntarily create or cause any lien or encumbrance
to attach to the Property between the Effective Date and the Closing Date (other
than Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.  Seller shall give Purchaser notice of any easements that
Seller is negotiating with respect to the Property. 

7.4              Seller's (or Seller's Manager's) Employees.  From and after the
expiration of the Feasibility Period, Purchaser shall have the right to
interview all on-site employees at the Property to determine if Purchaser
desires to hire any such staff.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4        Neither Seller, Seller's general partner nor any of the general
partner's members shall be a debtor in any bankruptcy proceeding nor shall have
been in the last six (6) months a debtor in any bankruptcy proceeding which
would affect the ability of Seller to convey the Property.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Seller shall not be in default pursuant to Section 10.2, and Purchaser may,
as its sole and exclusive remedy, (i) notify Seller of Purchaser's election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price. 

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Seller shall have received all consents, documentation and
approvals necessary to consummate and facilitate the transactions contemplated
hereby, including, without limitation, a tax free exchange pursuant to Section
13.18 (and the amendment of Seller's (or Seller's affiliates') partnership or
other organizational documents in connection therewith), (a) from Seller's
partners, members, managers, shareholders or directors to the extent required by
Seller's (or Seller's affiliates') organizational documents, and (b) as required
by law;

8.2.5        There shall not be any litigation commenced by a third party which,
if determined adversely, would restrain the consummation of any of the
transactions contemplated by this Contract or declare illegal, invalid or
nonbinding any of the convents or obligations of Purchaser;

8.2.6        The Senior Loan Release shall have occurred; and

8.2.7        The Junior Loan Assumption and Release shall have occurred.

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.  In addition, if
Seller terminates this Contract as a result of a failure of the condition set
forth in Section 8.2.4, then Escrow Agent shall return the Deposit to Purchaser
and Seller shall pay to Purchaser, as Purchaser's sole recoverable damages,
Purchaser's direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties or to affiliated personnel at market rates) in
connection with this transaction, which damages shall not exceed $30,000 in the
aggregate (less any amounts paid by Seller to Purchaser pursuant to Sections 7.2
and 10.2). 

Article IX
BROKERAGE

9.1              Indemnity.   Seller and Purchaser each represents and warrants
to the other that it has not dealt with or utilized the services of any real
estate broker, sales person or finder in connection with this Contract, and each
party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel reasonably approved
by the indemnitee) the other party from and against all Losses relating to
brokerage commissions and finder's fees arising from or attributable to the acts
or omissions of the indemnifying party.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults in its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.4 and close on
the purchase of the Property on the Closing Date, then, immediately and without
the right to receive notice or to cure pursuant to Section 2.2.3, Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  If, Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than ten (10) days after written notice from Seller, then
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property.  The Deposit is liquidated damages and
recourse to the Deposit is, except for Purchaser's indemnity and confidentiality
obligations hereunder, Seller's sole and exclusive remedy for Purchaser's
failure to perform its obligation to purchase the Property or breach of a
representation or warranty.  Seller expressly waives the remedies of specific
performance and additional damages for such default by Purchaser.  SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A
DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE
THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.

10.2          Seller Default.  If Seller, prior to the Closing, defaults in its
covenants or obligations under this Contract, including to sell the Property as
required by this Contract and such default continues for more than ten (10) days
after written notice from Purchaser, then, at Purchaser's election and as
Purchaser's sole and exclusive remedy, either (a) this Contract shall terminate,
and all payments and things of value, including the Deposit, provided by
Purchaser hereunder shall be returned to Purchaser and Purchaser may recover, as
its sole recoverable damages (but without limiting its right to receive a refund
of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties or to affiliated personnel at
market rates) in connection with this transaction, which damages shall not
exceed $30,000 in aggregate (less any amounts paid by Seller to Purchaser
pursuant to Sections 7.2 and 8.2), or (b) subject to the conditions below,
Purchaser may seek specific performance of Seller's obligation to deliver the
Deed pursuant to this Contract (but not damages).  Purchaser may seek specific
performance of Seller's obligation to deliver the Deed pursuant to this Contract
only if, as a condition precedent to initiating such litigation for specific
performance, Purchaser first shall (i) deliver all Purchaser Closing documents
to Escrow Agent in accordance with the requirements of this Contract, including,
without limitation, Sections 2.2.3 and 5.3 (with the exception of Section
5.3.1); (ii) not otherwise be in default under this Contract; and (iii) file
suit therefor with the court on or before the 90th day after the Closing Date;
if Purchaser fails to file an action for specific performance within 90 days
after the Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above.  Purchaser
agrees that it shall promptly deliver to Seller an assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty after the Effective Date but prior to
Closing, and the cost for demolition, site cleaning, restoration, replacement,
or other repairs (collectively, the "Repairs") is more than five percent (5%) of
the Purchase Price, or there is an uninsured casualty, then Seller shall have no
obligation to make Repairs for the same, and shall notify Purchaser in writing
of such damage or destruction (the "Damage Notice").  Within ten (10) days after
Purchaser's receipt of the Damage Notice, Purchaser may elect at its option to
terminate this Contract by delivering written notice to Seller in which event
the Deposit shall be refunded to Purchaser; provided, however, that if Purchaser
terminates this Contract due to an uninsured casualty, Seller shall have the
right to reinstate this Contract by delivering written notice of such
reinstatement to Purchaser within ten (10) days after Seller's receipt of
Purchaser's termination notice, in which event Seller shall either (i) make the
necessary Repairs at its sole cost and expense and this transaction shall be
closed for the full Purchase Price or (ii) not make any necessary Repairs and
provide a credit to Purchaser at Closing in an amount equal to the cost of any
Repairs not covered by Seller's insurance (as determined by a third-party
contractor acceptable to Seller and Purchaser).  In the event Purchaser fails to
terminate this Contract within the initial 10-day period, this transaction shall
be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty after the Effective Date but prior to the
Closing, the fire or other casualty is insured and the cost of Repairs is equal
to or less than five percent (5%) of the Purchase Price, this transaction shall
be closed in accordance with Section 11.3, notwithstanding such casualty.  In
such event, Seller may at its election and with Purchaser's prior consent, which
consent shall not be unreasonably withheld, conditioned or delayed, endeavor to
make such Repairs to the extent of any recovery from insurance carried on the
Property, if such Repairs can be reasonably effected before the Closing.  If
Seller requests Purchaser's consent to Repairs as required by the previous
sentence, and Purchaser fails to respond to Seller's request within five (5)
days of Seller's request, Purchaser shall be deemed to have consented to
Seller's request.  Regardless of Seller's election to commence any Repairs, or
Seller's ability to complete any Repairs prior to Closing, this transaction
shall be closed in accordance with Section 11.3 below.  Notwithstanding anything
in this Article XI to the contrary, Seller shall be permitted to commence
Repairs of the Property after any fire or other casualty, whether insured or
uninsured, to address any life or safety issue at the Property as is necessary
in Seller's sole discretion, and Seller have the right to receive and apply
available insurance proceeds against the same in accordance with Section 11.4. 

11.3          Closing.  In the event this Contract is not terminated following
an insured casualty in accordance with Section 11.1, or in the event of a
casualty as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, if any, and thereafter Purchaser shall receive
all insurance proceeds pertaining to such claim, less any amounts which may
already have been spent by Seller for Repairs (plus a credit against the
Purchase Price at Closing in the amount of any deductible payable by Seller in
connection therewith).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing as permitted under this Article XI, then Seller shall be
entitled to receive and apply available insurance proceeds to any portion of
such Repairs completed or installed prior to Closing, with Purchaser being
responsible for completion of such Repairs after Closing.  To the extent that
any Repairs have been commenced prior to Closing as permitted under this Article
XI to address any life or safety issue, then the Property Contracts shall
include, and Purchaser shall assume at Closing, all construction and other
contracts entered into by Seller in connection with such Repairs to the extent
the same have not been completed prior to Closing.  Purchaser acknowledges that
this Article XI restricts Seller's ability to commence and complete Repairs of
the Property after any fire or other casualty and, as a result, Purchaser may be
required to take possession of the Property without commencement or completion
of necessary Repairs and without any credits or right of set-off to Purchaser at
Closing except as expressly provided in this Article XI. 

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property (meaning a part with a value in excess of five
percent (5%) of the Purchase Price as reasonably determined by Seller) is (or
previously has been) acquired, or is about to be acquired, by any governmental
agency by the powers of eminent domain or transfer in lieu thereof (or in the
event that at such time there is any notice of any such acquisition or intent to
acquire by any such governmental agency), Purchaser shall have the right, at
Purchaser's option, to terminate this Contract by giving written notice within
10 days after Purchaser's receipt from Seller of notice of the occurrence of
such event, and if Purchaser so terminates this Contract, Purchaser shall
recover the Deposit hereunder.  If Purchaser fails to terminate this Contract
within such 10-day period, this transaction shall be closed in accordance with
the terms of this Contract for the full Purchase Price; provided, however, that
at Closing Seller shall credit or pay to Purchaser the amount of any award for,
or other proceeds on account of, such taking less Seller's reasonable costs in
collecting the same, and, to the extent such award or proceeds have not yet been
paid, Seller shall assign to Purchaser at the Closing all of Seller's rights to
such award, and Purchaser shall be entitled to receive and retain all awards or
proceeds to be made for the taking of the Property or any portion thereof.  It
is expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  The Escrow Agent's
execution of this Contract shall be a prerequisite to its effectiveness.
 Subject to Section 13.3, this Contract shall be binding upon and inure to the
benefit of Seller and Purchaser, and their respective successors and permitted
assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller, which consent shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than five
(5) days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt, if personally
delivered; within one (1) Business Day after deposit with a
nationally-recognized overnight delivery service; on the date signed for if sent
via certified or registered mail; or upon confirmation of facsimile or
electronic delivery; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

NTS-Plainview Associates

10172 Linn Station Road

Louisville, Kentucky 40223

Attention: Neil A. Mitchell

Telephone: (502) 426-4800

Facsimile: (502) 426-4994

 

With a copy to:

 

NTS Development Company

10172 Linn Station Road

Louisville, Kentucky 40223

Attention: Rosann Tafel

Telephone: (502) 426-4800

Facsimile: (502) 426-4994

 

To Seller:

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mark Reoch

Telephone:  (303) 691-4337

Facsimile:  (303) 300-3261

 

And:

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  (303) 691-4344

Facsimile:  (303) 300-3282

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone: (303) 691-4303

Facsimile:  (303) 300-3260

 

and a copy to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado  80202

Attention:  Catherine C. Gale, Esq. or Greg A. Vallin, Esq.

Telephone: (303) 223-1100

Facsimile:  (303) 223-1111

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

8450 East Crescent Parkway, Suite 410

Greenwood Village, Colorado 80111

Attention:  Valena Bloomquist

Telephone:  (720) 200-1200

Facsimile:   (303) 292-3752

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the Commonwealth of Kentucky
shall govern the validity, construction, enforcement, and interpretation of this
Contract, except for the conflict of laws provisions thereof.  Subject to
Section 13.24, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that the signature of the
Escrow Agent shall not be required as to any amendment of this Contract other
than an amendment of Section 2.3.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Purchaser shall not disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that Purchaser may disclose the terms and conditions of this Contract
(a) as required by law or regulatory agency, (b) to consummate the terms of this
Contract, or any financing relating thereto, or (c) to Purchaser's Consultants
or Seller's lenders, attorneys and accountants.  Any information obtained by
Purchaser in the course of its inspection of the Property, and any Materials
provided by Seller to Purchaser hereunder, shall be confidential and Purchaser
shall be prohibited from making such information public to any other person or
entity other than its Consultants, without Seller's prior written authorization,
which may be granted or denied in Seller's sole discretion.  In addition,
Purchaser shall use its reasonable efforts to prevent its Consultants from
divulging any such confidential information to any unrelated third parties
except as reasonably necessary to third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion. 

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation
and arbitration, including the cost of any appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located
which is Eastern Time.  Should the last day of a time period fall on a weekend
or legal holiday, the next Business Day thereafter shall be considered the end
of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein. 

13.19      No Personal Liability of Officers, Trustees or Directors of Seller's
Partners.  Purchaser acknowledges that this Contract is entered into by Seller
which is a South Carolina limited partnership, and Purchaser agrees that none of
Seller's Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.

13.20      Exclusive Negotiations.  As of the Effective Date, Seller shall not
have the right to solicit backup offers or enter into discussions, negotiations,
or any other communications concerning or related to the sale of the Property
with any third-party unless and until this Contract is terminated.

13.21      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.22      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto (except the Deed and any other
Closing documents), nor any memorandum or other evidence hereof, to be recorded
or become a public record without Seller's prior written consent, which consent
may be withheld at Seller's sole discretion.  If Purchaser records this Contract
or any other memorandum or evidence thereof, Purchaser shall be in default of
its obligations under this Contract. 

13.23      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.24      [Intentionally Deleted]. 

13.25      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.  Seller shall remove all AIMCO
Marks from the Property no later than three (3) days after the Closing Date and
shall repair any resulting damage where the AIMCO marks were located.

13.26      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.27      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Sections 13.18 and 13.20, which provisions shall not survive); (b)
Sections 2.3, 3.3, 3.4, 3.5, 4.5, 5.4, 5.5, 6.2, 6.5, 9.1, 11.4, 14.1, and 14.2;
(c) any other provisions in this Contract, that by their express terms survive
the termination or Closing; and (d) any payment obligation of Purchaser under
this Contract (the foregoing (a), (b), (c) and (d) referred to herein as the
"Survival Provisions"), none of the terms and provisions of this Contract shall
survive the termination of this Contract, and if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions, which shall survive the Closing) shall be merged into the
Closing documents and shall not survive Closing.

13.28      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
means all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

14.2          Consent Agreement.  Testing (the "Testing") has been performed at
that portion of the Property known as "Stage 1" with respect to lead-based
paint.  Law Engineering and Environmental Services, Inc. performed the Testing
and reported its findings in the Lead-Based Paint Risk Assessment Report dated
October 30, 2002, a copy of which is attached hereto as Exhibit I (the "LBP
Report").  The LBP Report certifies that Stage 1 of the Property as lead-based
paint free.  By execution hereof, Purchaser acknowledges receipt of a copy of
the LBP Report, the Lead-Based Paint Disclosure Statement attached hereto as
Exhibit H, and acknowledges receipt of that certain Consent Agreement (the
"Consent Agreement") by and among the United States Environmental Protection
Agency (executed December 19, 2001), the United States Department of Housing and
Urban Development (executed January 2, 2002), and AIMCO (executed December 18,
2001).  Because Stage 1 of the Property has been certified as lead based paint
free and the remainder of the Property was constructed after 1978, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]

 


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

Seller:

 

                                                            PLAINVIEW
APARTMENTS, L.P.,

                                                            a South Carolina
limited partnership

 

                                                            By:       NEW
PLAINVIEW GP, L.L.C.,

                                                                        a South
Carolina limited liability company,

                                                                        its
general partner

 

                                                                       
By:       DAVIDSON DIVERSIFIED REAL

                                                                                   
ESTATE III, L.P.,

                                                                                   
a Delaware limited partnership,

                                                                                   
its manager member

 

                                                                                   
By:       DAVIDSON DIVERSIFIED

                                                                                               
PROPERTIES, INC.,

                                                                                               
a Tennessee corporation,

                                                                                               
its managing general partner

 

 

By:  /s/Brian J. Bornhorst                     

                                                                                               
Name:  Brian J. Bornhorst                    

Title:  Vice President                            

                                                                                               

 

 

 

 

[Signatures Continue on Following Page]


            Purchaser:

 

 

                                                                       
NTS-PLAINVIEW ASSOCIATES,

                                                                        a
Kentucky limited partnership

                                                                       

 

By:  /s/Brian F. Lavin                                       

                                                                        Name: 
Brian F. Lavin                          

                                                                        Title: 
President and CEO                                